Filed 8/7/14 In re Ray E. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re RAY E., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,                                                                            F068734

         Plaintiff and Respondent,                                    (Super. Ct. No. 10CEJ600470-3)

                   v.
RAY E.,                                                                             OPINION

          Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Kimberly
Gaab, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-

*        Before Cornell, Acting P.J., Gomes, J., and Detjen, J.
       The court continued appellant, Ray E., as a ward of the court (Welf. & Inst. Code,
§ 602) after it sustained allegations in one petition charging appellant with first degree
burglary (Pen. Code, §§ 459/460, subd. (a)) and appellant admitted allegations in a
second petition charging him with an additional count of first degree burglary. Following
an independent review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436,
we affirm.
                      FACTUAL AND PROCEDURAL HISTORY
       On September 6, 2013, at approximately 6:00 p.m., Xher Yang arrived home with
her children and found her house alarm beeping. She soon discovered that the electricity
in the house was not working and that a window in her bedroom was broken and partially
open. When her husband, Yer, came home he discovered that the circuit breakers had
been turned off.1
       Fresno Police Officer Jason Jones responded to the residence and found that all of
the screens on the windows had been removed. Officer Jones was able to lift prints
belonging to two people from the exterior of several windows and one print located near
the locking mechanism on the interior side of the broken window. Five prints taken from
a bathroom window matched appellant’s prints. Additionally, two palm prints and a
thumb print located on the exterior side of the broken master bedroom window matched
appellant’s prints.
       On October 29, 2013, the district attorney filed a petition charging appellant with
first degree burglary.
       On November 18, 2013, following a jurisdictional hearing, the court sustained the
petition.


1       The house alarm had a battery backup that allowed it to be activated if the
electricity was turned off.


                                              2
       On December 6, 2013, the district attorney filed another petition charging
appellant with a first degree burglary that occurred on August 27, 2013.
       On December 9, 2013, appellant admitted the petition. That same day the court
conducted a disposition hearing on both petitions and continued appellant as a ward of
the court. The court also aggregated time from a previous first degree burglary
adjudication, set appellant’s maximum term of confinement at eight years eight months,
and committed him to the local juvenile justice campus for 180 days.
       Appellant’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Appellant has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3